WHEELER, District Judge.
These are music books with exclusively German words. The act of 1894, by paragraph 311, provides for a duty on “books, including pamphlets and engravings, bound or unbound, photographs, etchings, maps, music, charts, and all printed matter not specially provided for”; and, by paragraph 411, puts on the free list “books and pamphlets printed exclusively in languages other than English; also books and music, in raised print, used exclusively by the blind.” The music specified in paragraph 311 is placed among photographs, etchings, maps, and charts, and seems to be music in sheets, rather than in books. Music books would be included in “all printed matter,” if not otherwise specially provided for. All the language of these German music books is printed in a language exclusively other than English. They seem to be specially provided for in paragraph 411, and so tó be taken out of paragraph 311. Decision reversed.